Title: To John Adams from John Jebb, 13 September 1785
From: Jebb, John
To: Adams, John


          
            Dear Sir
            Perliamt. Street. 13 sept 1785.
          
          My delay in answering your obliging favour of the 21st. ult. has arisen partly from business, partly ill health. which have alternately prevented me from giving the proper degree of attention to the objections you have stated against the 36th Article of the Pensylvanian Frame of Government. I esteem myself much honoured by your invitation to communicate mutually our sentiments upon the American Constitutions. Nothing can be more pleasing than an Enquiry into the acts of Freemen, as Reason & the Public Good in such cases being acknowledged the supreme arbiters, a tribunal is established to which the parties can appeal—and in the present Instance I have every reason to believe that what I offer will be received & considered with candour.
          The first Inference in the 36th resolution—viz. that there can be no necessity for nor use in establishing offices of profit is certainly too peremptory and extensive—& I own that when I expressed to you my approbation of that article I had not afforded sufficient consideration to the Subject— The Interpretation however that you put upon the passage, viz, that there can be no necessity for nor use in annexing either Salary fees, nor perquisites to public offices seems to be precluded by the acknowledgement that when a man is called into public service to the prejudice of his private affairs, he has a right to a reasonable compensation. To me the Article appears to be founded upon the following principle. “Although it is the right of every Individual, and in some measure an obligation imposed upon him by the Law of Nature, to pursue the means of acquiring an independent support, yet it is also every freemans duty, to bear his portion of the Public Burdens, & either is Just rotation, or according to other prescribed rules to perform those services which the welfare of the State requires & when he can perform these Services without any considerable detriment to his private fortune, or injury to his family, no recompence is due; the State justly requires a certain sacrifice of time—of labour—of emolument, from all its subjects. But if the detriment is considerable, and the burden unequal in its pressure, he has a right to a compensation from his country.” Perhaps the Persons who drew up this Article had also in contemplation that period, when through the admission of the Principles of corruption, offices of profit might be instituted solely for the purpose of increasing influence under the pretext of engaging persons of ability in the public service—and therefore they wished to guard against that multiplication of honours & Emoluments, of which Experience has sufficiently demonstrated the pernicious nature in our European States.
          Having thus given that Interpretation of the article, which I think must have been the intention of its framers, I will proceed to examine your objections, which perhaps may with almost equal force be urged against the original article, & the preceding interpretation.
          You urge first, that Public Offices in general require the whole time, & all the attention of those who hold them. the word general here I think does not sufficiently qualify the assertion. Let us descend to particulars. First with respect to the office of a member of the House of Assembly. Independency of fortune here is certainly a proper requisite—yet I agree it ought not to be required by Law—free Citizens will naturally Elect independent Characters to represent them. The persons chosen have a right to a reasonable compensation—but surely the senatorial office does not require a previous specific Education. In this instance therefore the doctrine advanced in the article is just & proper.
          Secondly in a state, wherein every Citizen ought to be trained to the use of arms, the officers of the militia, although when actually called out into the field, or even when obliged to leave their families or employments in order to acquire the requisite degree of discipline, they have a right to a reasonable recompence, yet they ought not to be esteemed in the same light as the officers of a standing army, where the necessary professional skill undoubtedly requires much previous preparation—even the whole employment of their time.
          The office of Justice of the Peace with us requires little previous preparation—at least not more than can be afforded to it without injury to the private engagements of the persons who are called to it. and it is a fortunate circumstance when men equally independent will undertake its duties
          The lower orders of magistracy, so necessary to the preservation of the tranquillity of the community may with advantage be considered in the light of public Burdens—to be born in Just rotation by the Inhabitants of Townships. the Stipend such as barely to compensate for the labour, or expence of the discharging of them.
          And in the highest station that of Governor, although I am of opinion that a very honourable allowance should be settled upon the person who holds it, during his continuance in office; yet I see something peculiarly noble and also useful in the Idea of his returning after having faithfully served his country in this instance to the enjoyments of an independent though a private station.
          You will perceive that our Ideas on these subjects approach nearly to harmony when I declare to you, that I perfectly accord with you in Sentiment, respecting the evils, that have arisen from supposing that the Citizens of a free state have a claim to public gratitude, even when, in Miltons phrase, “they have performed justly skillfully & magnanimously, all the offices both private & public of Peace & War.” If the office is imposed upon him as a burden by equall Law, in duely discharging it he only performs his bounden duty to his country—if led to accept it by the splendor & emoluments of the station in that splendor & those Emoluments let him behold his full reward.
          I am decidedly of opinion that a law establishing the principle, that no man should hold an office, who has not a private income sufficient for the honourable subsistance of himself & family, would lead to Aristocratic despotism & every Evil you describe. Yet I cannot but most sedulously maintain that in the offices I have hinted at, the moment they approach to the Idea of professional, they become incentives to ambition & every inordinate affection that can influence the human heart.
          Other Offices there are, which require previous Education, & which by their very nature require the whole attention of the mind. With respect to these I perfectly accord with you in opinion, that the possessors of them should enjoy stated, & in some cases ample Emoluments sufficient to interest the man of ability & business in the honourable pursuit. Such I mean are all Judicial places— Such offices in finance as require previous preparation to a skillful discharge of their duties— Offices in the naval department &c. In all these cases the parties should hold their Station during good behaviour—their Salaries should be fixed—but all Ideas of perquisites & patronage should be utterly excluded.
          With respect to your second objection I certainly agree with you that there is inconsistency, or at least a want of necessary precision in the expression; & what you afterwards urge respecting the difference between legal profits, & secret perquisites, appears strictly Just.
          But I cannot consent in toto to your third position, that the dependence & servility in the possessors & expectants of public offices do not proceed from the legal profits of offices, which are known to all, but from the perquisites patronage & abuses which are known only to a few.
          I will suppose all perquisites &c abolished & yet the aforesaid Evils may remain. the nature of the office the mode of appointment are also to be considered. If the office be strictly useful—the emoluments reasonable—& the power of appointment properly vested, there will only subsist that degree of Emulation which gives life to all the organizations of a state. But if the office or Station—or the mode of appointment, bear any resemblance to the generality of offices in European States, a servile prostration of all principle, leading to the Establishment of faction or despotism must be the inevitable result— In this view of things I am of opinion with dr. Price that those states are happy which know not Bishops Peers or Kings; & are strangers to those offices & Honours falsely so called, which owe their existence to those fantastic monuments of human folly. But if you mean such offices as are necessary in a well constituted state—& if provision be made for a proper appointment to them the assertion is strictly true.
          It is said in the Article that whenever an office, through encrease of fees or othewise becomes so unprofitable as to occasion many to apply for it, the profits ought to be lessened by the Legislature— This you observe is not a good Rule. I certainly would agree with you that the Idea is not expressed either with propriety or precision— And yet I think there is some force in the principle. The Stated fees & emoluments of offices that require previous education &c should be sufficiently ample to call forth ability & merit, and a number of aspirants may be permitted, or rather such encouragement may be afforded as will produce a number of aspirants, without substantial evil, but on the contrary with advantage to the State. But if the fees should increase far beyond the first appointment, all due allowance being made for change in the value of Commodities &c & if the number of Claimants should encrease in the same proportion too many valuable members of society would be allured by the greatness of the prizes to embark in the pursuit of public Honours— they would by degrees become insensible to the modes of acquiring an honest Independency by persevering Industry—& neglect the opportunity of increasing their own patrimony—& the patrimony of the state which agriculture Commerce & the Arts hold forth as the sure & certain rewards of virtuous Labour in states circumstanced as the American, with respect to extent of territory & the various produce of the Soil.
          With regard to the subsequent parts of your letter, I am altogether of your opinion. The Support & reward of Public officers, should ever be considered as matter of Justice. not of gratitude. Indeed in almost all points I trust the appearance of difference in Statement will decrease in proportion as our principles are explained—
          
          There are some other points in the American Constitutions, upon which I will take the liberty of submitting to you my Sentiments— I think myself truly happy in your permission to communicate with you on these interesting topics— I regard the Establishment of liberty in America with a pleasure bordering on Enthusiasm— I feel with Dr Price the ardent wish that nothing may retard the extent & influence of freedom.— I detest The mean & sordid Policy of our present rulers with respect to both America & Ireland— I am sorry to perceive that their opponents are too much actuated with the same Spirit—but I will trust that the same good Providence which hath smiled on the exertions of freemen will safely guide them through every storm, untill at length the bright example shall influence the People from whence they sprang, & every other European State, to shake off the Shackles of Civil & Religious despotism & enable their Inhabitants more generally to become what Heaven intended men to be—virtuous—rational—wise & happy here—& consequently prepared for the enjoyment of still superior degrees of happiness in a more enduring State— The latter is a sentiment which I am not ashamed to confess makes an important article in my Politics— For I really believe that if the genuine doctrines of the Gospel were generally known & practiced—nothing would tend more to restore the order of Human affairs—& to establish the liberties of Mankind.
          Mrs Jebb Joins me in best respects to Mrs Adams— & I am with the / greatest esteem / Yr. obedt. servt.
          
            John Jebb
          
        